Filed 7/29/16 P. v. Sartor CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C080247

                   Plaintiff and Respondent,                                      (Super. Ct. No. CRF1437)

         v.

TISHA NICOLE SARTOR,

                   Defendant and Appellant.




         On November 16, 2010, defendant Tisha Nicole Sartor pled no contest to
possessing a forged driver’s license in Sacramento County Superior Court. Additional
counts for possessing an unfinished check with fraudulent intent, passing a fictitious
check with fraudulent intent, possessing metal knuckles, and possessing stolen property,
were dismissed. Defendant was placed on formal probation for five years, with terms and
conditions that included her serving 365 days in the county jail. The trial court awarded
her four days of credit for time served. The trial court also ordered defendant to pay
victim restitution, a $200 restitution fine, a stayed $200 probation revocation fine, a $40

                                                             1
court security fee, a $30 court facility fee, a monthly $46 probation supervision fee, and
$25 for each required urinalysis test.
       On March 4, 2013, defendant’s request to transfer her probation from Sacramento
County to Yolo County was granted. On October 24, 2013, defendant’s request to
transfer her probation from Yolo County to Yuba County was granted.
       A petition for revocation of probation was filed on July 23, 2014. The petition
alleged defendant had failed to report to the probation department in person and by mail
and failed to timely report her change of address. Defendant admitted the violations on
September 29, 2014, and the Yuba County court reinstated probation with modified
terms. Defendant agreed to complete an outpatient treatment program and waived 90
days of presentence credits.
       A second petition for revocation of probation was filed on March 13, 2015. This
petition alleged that defendant had failed to obey the law, possessed personal
identification belonging to another, and failed to submit to drug testing as directed.
Defendant had been convicted in Butte County case No. CM042303 of possessing
personal identifying information of another with fraudulent intent and identity theft.
Defendant admitted the alleged violations on August 3, 2015.
       At the August 31, 2015, sentencing hearing, the trial court imposed the upper term
of three years, to be served concurrently with defendant’s sentence in Butte County case
No. CM042303. The trial court also ordered that the previously imposed $200 restitution
fine, stayed $200 probation revocation fine, $40 court security fee, and $30 court facility
fee remain ordered, and awarded defendant 354 days of presentence custody credit.
       Defendant appeals.
       Counsel for defendant filed an opening brief that sets forth the facts of the case
and asks this court pursuant to People v. Wende (1979) 25 Cal. 3d 436 to review the
record and determine whether there are any arguable issues on appeal. Defendant was
advised by counsel of the right to file a supplemental brief within 30 days of the filing of

                                              2
the opening brief. More than 30 days elapsed, and we have received no communication
from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Nicholson, Acting P. J.



/s/
Hoch, J.




                                            3